DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 3-9, and 16, species (1) (the stem of the stem and loop structure for each of the loops has a different sequence than the stems of the stem and loop structure for all of the remaining loops, claim 6) and species (3) (the loops encoded by the nucleic acid all have the sequence 5’-ANUA-3’, claims 1, 4, 8, and 16) in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant respectfully traverses the objection to unity of the invention of the instant claims. Specifically, the pending claims are linked by the special technical feature according to PCT Rule 13.2 of the recited nucleic acid encoding loops of 5’-ANC/UA-3’, wherein the 5’ end of each loop is connected to a sequence of eight nucleotides, seven of which are complementary to a sequence of seven nucleotides connected to the 3’ end of the same loop, such that a stem and loop structure is formed for each loop, and wherein a stem of each loop is separated from a stem of each adjacent loop by a nucleotide sequence of 40-55 or 45-55 nucleotides. By contrast, Applicant respectfully submits that Haim and Gerst (U.S. Pat. Publ. 2010/0086917) do not teach or suggest such a special technical feature because Haim and Gerst disclose a nucleic acid comprising loops of 5’-ATCA-3’ that are not separated by a nucleotide sequence of 40-55 or 45- 
55 nucleotides. Thus, Applicant respectfully submits that Haim and Gerst do not teach, suggest, or render obvious the special technical feature of the pending claims. Accordingly, the instant claims are linked by a single general inventive concept under PCT Rule 13.1 such that Applicant is not required to elect a subset of claims under 37 C.F.R. § 1.499 for prosecution on the merits”. 
	The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that Groups I to III will be examined together. Although applicant argues that 
“[H]aim and Gerst disclose a nucleic acid comprising loops of 5’-ATCA-3’ that are not separated by a nucleotide sequence of 40-55 or 45-55 nucleotides”, since Haim et al., teach a nucleic acid comprising 12 loops of 5’-ATCA-3’ that are separated by a nucleotide sequence of  20 or 51 nucleotides (see paragraphs [0061], [0066], [0067], and [0125], and SEQ ID NO: 101), optimization of a distance between each loop and its adjacent loop in the nucleic acid taught by Haim et al., during the process for synthesizing the nucleic acid recited in claim 1, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made (see the rejection under 35 U.S.C. 103 below). Therefore, the requirement is still deemed proper and is made FINAL. Claims 1, 3-6, 8, and 16 will be examined. 

Drawings
Some words in Figure 1G cannot be recognized. Applicant is required to new Figure 1G in response to this office action. No new matter may be introduced in the required drawing.  New drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informality: Figures 2A and 2D contain nucleotide sequences having more than 10 nucleotides. However, either Figures 2A and 2D do not have SEQ ID Nos for these nucleotide sequences or Brief Description of The Drawings related to Figures 2A and 2D do not provide SEQ ID Nos for these nucleotide sequences. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “encoding from” should be “comprising”; (2) “each loop” should be “each of the loops”; (3) “loop structure” should be “a loop structure”; and (4) “each adjacent loop” should be “its adjacent loop from the loops”. 
Claim 3 is objected to because of the following informality: “at a 3’ portion thereof” should be “at its 3’ portion”. 
Claim 4 is objected to because of the following informality: “encodes” should be “comprises”. 
Claim 5 is objected to because of the following informality: “each loop is separated from each adjacent loop” should be “each of the loops is separated from its adjacent loop of the loops”. 
Claim 6 is objected to because of the following informality: “the stem of the stem and loop structure for each of the loops has a different sequence than the stems of the stem and loop structure for all of the remaining loops” should be “the stem of each of the loops has a different sequence”.
Claim 8 is objected to because of the following informality: “the loops encoded by the nucleic acid all have” should be “5’-ANC/UA-3’ is”. 
Claim 16 is objected to because of the following informality: “a nucleic acid of Claim 1” should be “the nucleic acid of Claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haim et al., (US 2010/0086917 A1, published on April 8, 2010) in view of Tomigahara et al., (US 2011/0189674 A1, published on April 4, 2011). 
Regarding claims 1, Haim et al., teach a nucleic acid encoding from twelve to twenty four loops of 5’-ANC/UA-3’ (ie., 12 loop of 5’ATCA-3’), wherein the 5’ end of each loop is connected to a sequence of eight nucleotides, seven of which are complementary to a sequence of seven nucleotides connected to the 3’ end of the same loop, such that a stem and loop structure is formed for each loop, and wherein a stem of each loop is separated from a stem of each adjacent loop by a nucleotide sequence as recited in claim 1, wherein the nucleic acid encodes twelve loops of 5’-ANC/UA-3’ (ie., 5’ATCA-3’) as recited in claim 4 (see paragraphs [0061], [0066], [0067], and [0125], and SEQ ID NO: 101). 
Haim et al., do not disclose that a stem of each loop is separated from a stem of each adjacent loop by a nucleotide sequence of 40-55 nucleotides as recited in claim 1 wherein each loop is separated from each adjacent loop by a nucleotide sequence of 50 nucleotides as recited in claim 5. However, Haim et al., teach that a stem of each loop of 12 loops in a nucleic acid is separated from a stem of each adjacent loop by a nucleotide sequence of 20 or 51 nucleotides (see SEQ ID NO: 101). 
Tomigahara et al., teach a synthesized oligonucleotide comprising 12 binding sites for a methylcytosine antibody (see paragraph [0306]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to synthesize the nucleic acids recited in claims 1 and 5 wherein a stem of each loop of the nucleic acid is separated from a stem of each adjacent loop by a nucleotide sequence of 50 nucleotides in view of references of Haim et al., and Tomigahara et al.  One having ordinary skill in the art has been motivated to do so because Tomigahara et al., have successfully synthesized an oligonucleotide comprising 12 binding sites for a methylcytosine antibody (see paragraph [0306]) while Haim et al., teach that a stem of each loop of 12 loops in a nucleic acid is separated from a stem of each adjacent loop by a nucleotide sequence of 20 or 51 nucleotides (see SEQ ID NO: 101), and optimization of a distance between each loop and its adjacent loop in the nucleic acid taught by Haim et al., during the process for synthesizing the nucleic acids recited in claims 1 and 5, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to synthesize the nucleic acids recited in claims 1 and 5 by optimizing a distance between each loop and its adjacent loop in the nucleic acid taught by Haim et al.. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haim et al., in view of Tomigahara et al., as applied to claims 1, 4, and 5 above, and further in view of Singer et al., (US Patent No. 6,203,986, published on March 20, 2001) or Wu et al., (Biophysical Journal, 102, 2936-2944, 2012) and 1988 Stratagene catalog (see page 39). 
The teachings of  Haim et al., and Tomigahara et al., have been summarized previously, supra. 
Haim et al., and Tomigahara et al., do not disclose a kit comprising the nucleic acid of Claim 1 and instructions for use in visualizing an RNA of interest in a cell as recited in claim 16.  However, Haim et al., and Tomigahara et al., teach the nucleic acid of claim 1 (see above rejection)
Singer et al., or Wu et al., teach instructions for use in visualizing an RNA of interest in a cell as recited in claim 16 (for Singer et al., see column 1 and claim 1 or for Wu et al., see pages 2936-2939). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have provided the nucleic acid of claim 1 taught by Haim et al., and Tomigahara et al., and the instructions for use in visualizing an RNA of interest in a cell taught by Singer et al., or Wu et al., in the form of a kit as recited in claim 16 in view of the prior arts of Haim et al., Tomigahara et al., or Wu et al., and 1988 Stratagene. One having ordinary skill in the art would have been motivated to do so because the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to provide the nucleic acid of claim 1 taught by Haim et al., and Tomigahara et al., and the instructions for use in visualizing an RNA of interest in a cell taught by Singer et al., or Wu et al., into a kit format  in order to take advantages as discussed by 1988 Stratagene catalog. 

Conclusion
14.	No claim is allowed. 
 15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 6, 2022